Case: 20-40231      Document: 00515587968         Page: 1     Date Filed: 10/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 2, 2020
                                  No. 20-40231
                               Conference Calendar                        Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Dmarcus Jamil Jiles,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:18-CR-41-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
           The Federal Public Defender appointed to represent Dmarcus Jamil
   Jiles has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Jiles has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40231     Document: 00515587968           Page: 2   Date Filed: 10/02/2020




                                    No. 20-40231


   developed to allow us to make a fair evaluation of Jiles’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).

          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Jiles’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2